Citation Nr: 1107605	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-26 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection a lumbar spine disability.

2.  Entitlement to service connection for prostate cancer, to 
include as due to Agent Orange exposure, and as secondary to a 
service-connected left varicocele.

3.  Entitlement to service connection for colon cancer, to 
include as due to Agent Orange exposure, and as secondary to 
service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1954 to March 1958 and from April 1961 to August 1977.  
These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Oakland, 
California RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue pertaining to a lumbar spine disability is being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant is 
further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam, or in any 
area where Agent Orange is known to have been used; he is not 
shown to have been exposed to Agent Orange in service or to be 
entitled to a presumption of such exposure.

2.  Prostate cancer was not manifested in service or within the 
first year following the Veteran's discharge from active duty, 
and the preponderance of the evidence is against a finding that 
the Veteran's prostate cancer is related to his active duty 
service or was caused or aggravated by his service-connected left 
varicocele.

3.  Colon cancer was not manifested in service or within the 
first year following the Veteran's discharge from active duty, 
and the preponderance of  the evidence is against a finding that 
his colon cancer is related to his service or was caused or 
aggravated by his service-connected hemorrhoid disorder.




CONCLUSIONS OF LAW

1.  Service connection for prostate cancer, to include as due to 
Agent Orange exposure, or as secondary to a left varicocele, is 
not warranted.  38 U.S.C.A. 1110, 1112, 1113, 1116, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2010).

2  Service connection for colon cancer, to include as due to 
Agent Orange exposure, or as secondary to hemorrhoids, is not 
warranted.  38 U.S.C.A. 1110, 1112, 1113, 1116, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to the initial adjudication 
of his claims.  An August 2006 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  This letter also informed the appellant of 
disability rating and effective date criteria.  The Veteran has 
had ample opportunity to respond/supplement the record and he has 
not alleged that notice in this case was less than adequate.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Here, the Veteran does not allege that colon cancer or prostate 
cancer was manifested in service, or in the first postservice 
year.  His alternative theories of entitlement are that such 
disabilities are related to exposure to Agent Orange in service 
or are secondary to service-connected disabilities (left 
varicocele and hemorrhoids).  As the record does not show that he 
was exposed to Agent Orange in service, it does not suggest that 
the cancers might be related to such exposure.  Furthermore, 
there is no medical evidence whatsoever to support the 
contentions that prostate cancer developed secondary to left 
varicocele or that colon cancer developed secondary to 
hemorrhoids.  Therefore, VA examinations do secure nexus opinions 
in these matters are not necessary.

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  He has not 
identified any evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claims.

                             Legal Criteria, Factual Background, 
and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders first diagnosed after discharge may be service 
connected if the evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include malignant tumors) may be 
service connected on a presumptive basis if manifested to a 
compensable degree within a specified period of time following 
discharge from active duty (one year for prostate cancer).  
38 U.S.C.A. §§  1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, governing law provides for presumptive service 
connection based on exposure to herbicides/Agent Orange in 
service for certain enumerated diseases (including prostate 
cancer, but not colon cancer).  A veteran who served on land in 
Vietnam is presumed to have had such exposure.  VA has extended 
this presumption to veterans who served in other areas where 
Agent Orange is known to have been used, including the DMZ in 
Korea.   38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309, 3.313. 

Lay evidence may be competent evidence to establish incurrence.   
See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence 
is necessary where the determinative question is one requiring 
medical knowledge.  Id.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  Competent medical 
evidence may also include statements contained in authoritative 
writings, such as medical and scientific articles and research 
reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (as in effect before and after October 10, 
2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA will 
not concede that a non-service-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310 (b).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss in detail every piece of evidence.  See Gonzales v. West, 
218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the evidence as 
appropriate, and the Board's analysis will focus on what the 
evidence shows, or fails to show, as to the claims. 

The Veteran's STRs are silent as to either prostate or colon 
cancer.  On April 1977 retirement examination, it was noted 
"prostate and rectum normal" and "stoolgram neg[ative]".

Postservice treatment records show that in January 2002 the 
Veteran was seen for a complaint of rectal bleeding on and off 
for 8 months.  Colon cancer was diagnosed in February 2002, 
following colonoscopy and biopsies; and in March 2002 the Veteran 
underwent a right hemicolectomy.  Prostate cancer was diagnosed 
in July 2004 by needle core biopsies, and in August 2004 the 
Veteran underwent a radical prostatectomy. 

At the outset, the Board notes that the Veteran's proposed 
theories of entitlement to these two benefits include that the 
claimed disabilities resulted from exposure to Agent Orange in 
service, and should be service-connected on a presumptive basis.  
In that regard, it is noteworthy that colon cancer is not an 
enumerated disease in 38 C.F.R. § 3.309(e).  Consequently, the 
presumptive provisions of 38 U.S.C.A. § 1116 do not apply to that 
disability.  Furthermore, while prostate cancer is a listed 
disease considered related to Agent Orange exposure, the record 
does not show that the Veteran served in Vietnam or in any area 
where Agent Orange was used; is not shown to have been exposed to 
Agent Orange in service; and is therefore not entitled to the 
application of the 38 U.S.C.A. § 1116 presumption with respect to 
his claim.  He has alleged being in Tan Son Nhut Air Base in 
Vietnam.  Exhaustive development to corroborate this allegation 
(to include securing copies of his complete service personnel 
records showing all his duty stations) did not produce any 
evidence corroborating that he served in Vietnam, or even 
suggesting such may have been the case.  He has not provided 
identifying information (e.g., regarding specific travel or 
duties)  that would enable any further development to corroborate 
his presence in Vietnam/an area where Agent Orange was used.  
Therefore, presumptive service connection for these two diseases 
under 38 U.S.C.A. § 1116 is not warranted.  

The Veteran's STRs are silent for any complaints, treatment, or 
diagnosis pertaining to either prostate or colon cancer.  
Furthermore, there is no evidence that either of these cancers 
was manifested in the first postservice year.   While the Veteran 
has more recently alleged that during service he had the onset of 
rectal bleeding associated with colon cancer, and that such 
bleeding has persisted since, the Board finds that report to be 
not credible.  It is not credible because it is self-serving, and 
is unsupported by and inconsistent with, recorded contemporaneous 
clinical data.  In that regard it is noteworthy that on service 
separation examination the Veteran's rectum and prostate were 
found to be normal.  On VA examination in February 1978, rectal 
examination found a small non-thrombosed hemorrhoid, but was 
otherwise negative; there was no noted complaint of rectal 
bleeding.  Stool was hemotest negative (contraindicating rectal 
bleeding at that time).  And when the colon was diagnosed, 
approximately 25 years postservice, it was noted that his on and 
off rectal bleeding was of 8 months duration.  Consequently, 
service connection for prostate or colon cancer on the basis that 
either disability became manifest in service and persisted, or on 
a presumptive basis (for each as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137) is not warranted.  
The Veteran alternate theory of entitlement to these benefits 
sought is one of secondary service connection.  He contends that 
he developed prostate cancer secondary to a service-connected 
left varicocele, and that he developed colon cancer secondary to 
service-connected hemorrhoids.  His service connected 
disabilities do include a left varicocele and hemorrhoids, rated 
0 percent each.

As was previously noted, the record does not include any medical 
evidence indicating or suggesting that the Veteran's colon cancer 
may be related to his service connected hemorrhoid disorder or 
that his prostate cancer may be related to his service connected 
left varicocele.  Notably, each of the two service-connected 
disabilities is assigned a noncompensable rating, i.e., not 
considered significantly disabling.  While lay evidence may be 
competent evidence to establish the etiology of a disability (See 
Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009), the 
Veteran's bare allegations that there is a nexus between his 
colon and prostate cancers and his service connected hemorrhoid 
and varicocele disabilities are lacking in probative value.  He 
does not cite to any supporting clinical data; does not cite to 
any supporting medical tests or treatises; and does not provide 
any explanation of rationale for the allegations.  The mere fact 
that the cancers for which service connection is claimed and the 
service connected disabilities in question are located in the 
same general anatomical is too tenuous a factor to reasonably 
provide an inference of a possible nexus.   

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims of 
service connection for prostate cancer and colon cancer.  
Accordingly, they must be denied.


ORDER

Service connection for prostate cancer is denied.

Service connection for colon cancer is denied.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to substantiate 
each element of the underlying service connection claim; and (3) 
is specifically required to substantiate the element or elements 
needed for service connection that were found insufficient in the 
prior final denial on the merits.  A final Board decision in 
October 1980 denied the Veteran's claim of service connection for 
lumbar arthritis.  A review of the record did not reveal any 
communication from the RO to the Veteran which might be 
recognized as Kent-compliant notice.  In accordance with Kent, 
corrective notice is necessary.    

Furthermore, the Veteran and his representative have now  raised 
a new (secondary service connection) theory of entitlement to 
this benefit sought; it is alleged that his now service-connected 
cervical spine disability caused or aggravated his lumbar 
disability.  He has not received notice of what is needed to 
substantiate such theory of entitlement (or of his/VA's 
respective responsibilities in evidentiary development of this 
theory of entitlement; and the RO has not addressed this theory 
of entitlement in the first instance.  .

Accordingly, this matter is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Regarding the matter of service connection 
for a lumbar spine disability, the RO should 
provide the Veteran Kent-compliant (as 
outlined above) notice pertaining to a claim 
of direct service connection disability as 
well as appropriate notice for a claim of 
service connection for such disability on a 
secondary basis (specifically as secondary to 
the Veteran's service-connected cervical 
spine disability).  He should have adequate 
opportunity to respond.  The RO should 
arrange for any further development 
suggested.  Then the RO should readjudicate 
the matter of whether new and material 
evidence has been received to reopen a claim 
of direct service connection for a lumbar 
spine disability and adjudicate the newly 
raised claim of secondary service connection 
for a lumbar spine disability.  If service 
connection for a lumbar spine disability 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


